FILED
                   UNITED STATES COURT OF APPEALS                        DEC 17 2015

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




ALEJANDRO CAMARILLO-ORTEGA,                   No. 10-71560
AKA Alex Sanchez,
                                              Agency No. A099-724-906
             Petitioner,

 v.                                           ORDER

LORETTA E. LYNCH, Attorney General,

             Respondent.


Before: KLEINFELD, WARDLAW, and PAEZ, Circuit Judges.

      The government’s Motion to Amend Decision is GRANTED. An amended

memorandum disposition has been filed concurrently with this order.
                                                                            FILED
                             NOT FOR PUBLICATION                            DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEJANDRO CAMARILLO-ORTEGA,                      No. 10-71560
AKA Alex Sanchez,
                                                 Agency No. A099-724-906
              Petitioner,

 v.                                              AMENDED MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2015**
                               San Francisco, California

Before: KLEINFELD, WARDLAW, and PAEZ, Circuit Judges.

      Alejandro Camarillo-Ortega (“Ortega”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ’s”)




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his application for cancellation of removal and his request for voluntary

departure. We grant the petition.

1.     Ortega applied for cancellation of removal, naming his stepfather, Gregorio

Martinez-Sanchez (“Sanchez”) as his “qualifying relative.” INA § 250A(b). To

establish eligibility for such relief, Ortega had to demonstrate that a “family

relationship [] continued to exist” between himself and Sanchez, as Sanchez was

no longer married to Oretga’s mother. See In re Mowrer, 17 I. & N. Dec. 613, 615

(B.I.A. 1981). To make this showing, Ortega testified that he had lived with

Sanchez, rather than his mother, ever since their divorce. Sanchez, who testified at

the hearing, corroborated Ortega’s account. Ortega’s application for cancellation

of removal, however, listed his mother’s address as his place of residence.

2.    The IJ rejected Ortega’s explanation for the discrepancies in the addresses

between his testimony and written application. The IJ noted Sanchez’s

corroborating testimony, but gave it less weight than that of an “objective” or

“disinterested party” and ultimately determined it did not overcome the

inconsistencies between Ortega’s testimony and his application. Based on these

inconsistencies, the IJ found Ortega not credible, and proceeded to find that

Sanchez not was a “qualifying relative.” The IJ denied Ortega’s application for

cancellation of removal and his request for voluntary departure.


                                           2
3.    The BIA affirmed the IJ’s adverse credibility finding and denial of relief.

The BIA agreed that the discrepancies between Ortega’s testimony and the record

were problematic, and that Sanchez’s testimony could not overcome those

discrepancies. The BIA, however, did not adopt the IJ’s determination that

Sanchez was not a credible witness because he was an interested party. Instead,

the BIA found that he was an unreliable witness because he was “unable to recall

basic information, including the respondent’s name, the respondent’s mother’s

name, and the year he married the respondent’s mother.”1

4.    The BIA’s conclusions regarding Sanchez’s testimony constituted

impermissible fact finding because the IJ made no factual findings about Sanchez’s

ability to recall information. See Rodriguez v. Holder, 683 F.3d 1164, 1170 (9th

Cir. 2012). In affirming the IJ’s adverse credibility finding as to Ortega, the BIA

relied in part on its own factual findings about Sanchez. This was reversible error.

See id.

5.    In addition to engaging in impermissible fact finding, the BIA erred in

failing to review properly the IJ’s adverse credibility determination. We have held

that “inconsistencies must be viewed in light of all the evidence presented in the



      1
        Sanchez suffered a stroke in 1998, which affected his ability to testify
during the hearing.

                                          3
case.” Kaur v. Gonzales, 418 F.3d 1061, 1066 (9th Cir. 2005). The agency failed

to abide by that rule in this case. Neither the BIA nor the IJ addressed the

numerous pieces of evidence that bolstered Ortega’s testimony that he lived with

Sanchez. For example, the IJ did not discuss Ortega’s lack of relationship with his

current stepfather, which tends to support Ortega’s assertion that he lives with

Sanchez. Nor did the IJ’s decision take into account the corroborating testimony

of Sanchez’s doctor and nurse practitioner. Notably, the nurse practitioner testified

that he “believe[d Sanchez] lives with Alejandro.” Finally, the IJ did not take into

account Sanchez’s poor health as itself supporting Ortega’s claim of a continuing

relationship. Because the IJ’s failure to consider the record as a whole was clearly

erroneous as a matter of law, the BIA must reconsider its decision.

      For the above reasons, Ortega’s petition for review is granted. The case is

remanded to the BIA for further proceedings consistent with this decision.

      GRANTED and REMANDED.




                                          4